Citation Nr: 0425996	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from May 1978 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action by the RO 
that denied service connection for major depression and also 
denied the veteran's application to reopen a previously 
denied claim for service connection for alcoholism.  In July 
2003 the veteran appeared and gave testimony at an RO hearing 
before the undersigned Board member and a transcript of this 
hearing is of record.  At this hearing the veteran indicated 
that he wished to withdraw his application to reopen his 
claim for service connection for alcoholism and in a March 
2004 decision the Board found that the criteria for 
withdrawal of an appeal had been met in regard to this 
application.  In the March 2004 decision the Board remanded 
the issue of service connection for major depression to the 
RO for further development.  That development having been 
completed this issue is now before the Board for further 
appellate consideration.  


FINDING OF FACT

It is as likely as not that the veteran's major depression 
had its onset during service.  


CONCLUSION OF LAW

The veteran's major depression was incurred during service.  
38 U.S.C.A. § 1131 (West 2002): 38 C.F.R. § 3.303(d) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  The VCAA is codified as amended at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Review of the service medical records reveals that the 
veteran was evaluated as psychiatrically normal on his 
January 1978 examination prior to service entrance.  He was 
treated in August 1979 for alcohol abuse.  At that time he 
was noted to have underlying depression and appeared to be 
depressive.  It was said that he had multiple emotional 
subjects that bothered him.  These problems were said to be 
related to depression and anxiety.  During the veteran's 
February 1980 examination prior to service discharge he was 
evaluated as psychiatrically abnormal.  In the Physician's 
Summary it was noted that the veteran had sleeping 
difficulties.  

The veteran was hospitalized at a VA facility in August and 
September 1983 primarily for the treatment of alcohol and 
drug abuse.  It was reported that the veteran had been 
hospitalized at a private facility in September 1982 
following a suicide attempt.  A tentative diagnosis of manic 
depressive illness had been rendered at that time, based on 
symptoms of decreased motivation and energy, emotional 
lability, terminal insomnia and "screwy dreams".  At the 
time of discharge from the VA hospital in September 1983 the 
diagnosis was rule out borderline personality disorder.  

VA and private clinical records reflect treatment beginning 
in the late 1990s for psychiatric symptoms with various 
diagnoses that included major depressive disorder.  

In a statement dated In January 2000 a VA physician opined 
that the veteran's currently diagnosed major depressive 
disorder was possibly related to depressive symptoms noted 
during service.  

After a VA examination in August 2001 the diagnosis was major 
depression.  In an addendum of November 2001 the examining 
physician stated that the veteran's depression was a direct 
result of a severely disruptive, dysfunctional, borderline 
family situation.  

During a July 2003 hearing before the undersigned the veteran 
denied any treatment for a psychological problem.  He said 
that he began to experience depression during the latter part 
of 1978 while undergoing technical training in the service.  

After a VA psychiatric examination in April 2004, the 
diagnosis on Axis I was major depressive disorder with an 
apparent onset in 1979 judging from records referring to 
underlying depression.  The doctor opined that it was at 
least as likely as not that the veteran's major depression 
had its onset in military service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131.  Service connection may be granted for 
disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d).  

During service the veteran was noted to have underlying 
symptoms of depression and anxiety.  The record indicates 
that the veteran was hospitalized a few years after service 
discharge after a suicide attempt and a tentative diagnosis 
of manic-depressive illness was rendered at that time.  In 
recent years the veteran has undergone considerable treatment 
for psychiatric symptoms that include depression and a 
diagnosis of major depression has been rendered.  After a 
recent VA examination the examiner opined that it was at 
least as likely as not that disorder had its onset during 
service.  Since the evidence indicates that the veteran had 
psychiatric symptoms during service as well as a current 
diagnosis of major depression and since there is competent 
medical evidence of a nexus between the veteran's currently 
diagnosed major depressive disorder and service, service 
connection for major depression is warranted.  


ORDER

Service connection for major depression is granted.  





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



